Citation Nr: 1621650	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  09-37 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating for low back strain with degenerative disc disease higher than 10 percent prior to December 23, 2010, and higher than 40 percent thereafter.

2.  Entitlement to an initial disability rating higher than 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an extraschedular rating for low back strain with degenerative disc disease.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Marshall O. Potter, Jr., Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008 and November 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 2008 rating decision denied a disability rating higher than 10 percent for low back strain; the 2014 rating decision denied entitlement to individual unemployability.  

In a rating decision dated in March 2011, the RO increased the rating for the Veteran's service-connected low back disorder to 40 percent effective December 23, 2010.

In August 2012, the Board remanded the issue of a higher rating for the Veteran's service-connected low back disability, and the issue of TDIU, for additional development, including acquisition of a new VA examination, which was done in April 2014.  

In a rating decision dated in February 2015, the RO granted service connection for right lower extremity radiculopathy with a rating of 10 percent effective December 16, 2011.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge sitting in Washington, D.C.  

The issues of an initial disability rating higher than 10 percent for right lower extremity radiculopathy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's low back strain with degenerative disc disease disability was productive of painful flexion beginning at 45 degrees until December 23, 2010; when forward flexion was further limited to 30 degrees; but it has not been productive of ankylosis at any time during the appeal period; and the Veteran has not been prescribed bedrest secondary to his service-connected back disability at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating of 20 percent, but not higher, for low back strain with degenerative disc disease are met throughout the appeal period prior to December 23, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic 5237 (2015). 

2.  The criteria for a schedular disability rating higher than 40 percent for low back strain with degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic 5237 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A letter sent by the RO in July 2008 satisfied the duty to notify provisions for the low back claim.

As for VA's duty to assist, the Veteran's VA and private medical records have been obtained and are in the claims file.  In addition, he was afforded multiple VA examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; physically examined the Veteran; conducted appropriate tests; and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Thus, VA's duty to assist has been met for this claim.  

II.  Merits

Background and Rating Criteria

In June 2008 the Veteran filed his claim for an increased rating for his service-connected low back disorder, which was then rated as 10 percent disabling.  At that time he was gainfully employed but was having increasing back pain, aggravated by standing and walking.  

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. §§ 4.1, 4.2.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's low back disability has been rated under Diagnostic Code 5237 throughout the appeal period, which provides for a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine; and the highest rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Note (2).
 
The rating schedule also includes criteria for evaluating intervertebral disc disease.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating requires incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months; and a rating of 60 percent is warranted requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Facts 

On VA examination of the lumbar spine in July 2008, the Veteran complained of tightness and pain in his lower back, and of some radiating pain from the low back to the right buttock down the posterior upper leg to the knee.  He reported that he had been in physical therapy since March 2008, which improved his symptoms temporarily.  He also complained of one to two days of flare-ups of severe pain per week, brought on by prolonged standing, bending, twisting, and cold weather; and said that he had to take off work, lie down, and limit all activities during these flare-ups.  He added that he used a cane during his severe flare-ups.

Physical examination found no objective abnormality of the thoracic sacrospinalis; and posture and gait were normal.  Range of motion testing found flexion from zero to 75 degrees with pain beginning at 45 degrees; extension from zero to 10 degrees with pain beginning at 10 degrees; right lateral flexion from zero to 15 degrees, with pain beginning at 10 degrees; left lateral flexion from zero to 20 degrees, with pain beginning at 20 degrees; right lateral rotation from zero to 15 degrees with pain beginning at 10 degrees; and left lateral rotation from zero to 20 degrees with pain beginning at 20 degrees.  There was no ankylosis; and no associated bowel or bladder impairment; but the examiner concluded that the Veteran's low back disability would have significant effects on his employment via increased absenteeism.

Range of motion testing of the lumbar spine by a private orthopedic physician in October 2008 found extension to about 10 to 15 degrees, forward flexion of about to 70 to 75 degrees, and 20 degrees left and right rotation.  There was no tenderness in the sciatic notches, no spasm or trigger points on palpation, and no change in bowel or bladder habits, "just diffuse tenderness to palpation throughout the lumbar spine."  Physical examination of the lumbar spine by this same physician in February 2009 found some paraspinal muscle spasm in the lumbar spine with marked restriction in extension to "only about 5 degrees"; forward flexion of "about 75 - 80 degrees"; left and right lateral bending of the lumbar spine to 5 degrees; and lateral rotation "left and side is about 5 degrees each."  Neurological examination of the lower extremity was normal.  Re-evaluation in March 2009 found positive straight leg raising on the right side at 90 degrees with some back pain; and some restriction in range of motion of the lumbar spine with extension to 10 degrees, forward flexion to about 6 to 7 inches from the floor, left and right lateral bending of about 5 to 7 degrees, and rotation of the lumbar spine to about 8 degrees.  Neurologic examination of the lower extremities was normal.

In September 2009 another private orthopedic physician noted that the Veteran had a non ataxic, non antalgic gait.  Physical examination at that time found no tenderness over the lumbar spine or in the paraspinal musculature.  Physical examination of the lumbar spine in October 2009 by the Veteran's regularly treating private orthopedic physician found positive straight leg raising to about 85 degrees and some restriction in flexion of the lumbar spine with fingertips to about two and a half feet from the floor; extension to 5 degrees; left and right lateral bending to 5 degrees; and rotation of the lumbar spine to about 10 to 15 degrees.  Neurologic examination was unremarkable in the lower extremities. 

On VA spine examination in December 2010, the Veteran reported that he was having to constantly take time off due to his back pain.  He stated that his back pain was aggravated by standing for an hour or walking for 2 blocks, and said that he was unable to bend forward all the way down or take the garbage out to the street during flare-ups.  The examiner observed that the Veteran's posture and gait were normal.  Physical examination found spasms in the left and right thoracolumbar sacrospinalis.  Range of motion testing found forward flexion from zero to 30 degrees; extension from zero to 15 degrees; right and left lateral flexion from zero to 15 degrees; and right and left lateral rotation from zero to 10 degrees; and there was objective evidence of pain after 3 repetitions, but no additional limitation.  Sensory examination was normal, and there was no ankylosis.  According to the examiner, the Veteran's increased absenteeism, decreased mobility, problems with lifting and carrying, and pain secondary to his low back strain was affecting his occupational functioning.

In a rating decision dated in March 2011, the RO increased the rating for the Veteran's service-connected low back disability from 10 percent to 40 percent effective December 23, 2010; the date of the 2010 VA examination. 

In June 2011, the Veteran told his orthopedic physician that he was still working with the U. S. Postal Service; doing a lot of sitting.  Physical examination at that time found negative straight leg raising and neurological examination of the lower extremities was normal; but there was restriction of the lumbar spine with only about 5 to 7 degrees of extension, and forward flexion with fingertips to about 18-20 inches from the floor.  On follow-up evaluation in November 2011, the Veteran complained of pain on flexion and extension of the lumbar spine.  Physical examination found positive straight leg raising bilaterally at about 80 degrees with back discomfort, and some tenderness in the right sciatic notch.  Neurological examination of the lower extremities was within normal limits, and the Veteran was able to stand on his heels and toes.  In January 2012, the Veteran's treatment regime expanded to include epidural injections.  By February 2012 there was still some tenderness to palpation on the right side of the lumbar spine, but no tenderness in the sciatic notches or pain on flexion or extension of the lumbar spine.  Neurological examination of the lower extremities was normal and gait was good, with the Veteran able to toe and heel walk.

In a letter dated in July 2012, the Veteran's former supervisor wrote that he had had to make adjustments to the staffing rotation to accommodate the Veteran's back ailment and complaints of neck pain, and that the Veteran had 'been irregular in attendance which is also associated with his complaints of neck and back pain."  In September 2012 and again in March 2014, the Veteran submitted a copy of his U. S. Postal Service "Absence Analysis" for leave years 2008 to 2011.

From April to June 2013, the Veteran resumed physical therapy.  Physical examination of the lumbar spine by a private physician in December 2013 found forward flexion from zero to 25 degrees with pain, extension from zero to 5 degrees with pain, right lateral flexion from zero to 10 degrees with pain, left lateral flexion from zero to 15 degrees with pain, and right and left rotation to 5 degrees or less with significant pain.

On VA spine examination in April 2014, the Veteran complained of increased pain and spasms in his back, and the examiner observed that the Veteran walked unsteadily with a single point cane.  Physical examination found pain on palpation of the soft tissues at the base of the spine and severe sciatic radiculopathy in the right lower extremity.  Range of motion testing found forward flexion to 30 degrees, extension to zero degrees, right lateral flexion to 10 degrees and left lateral flexion to zero degrees; and left and right lateral rotation to 5 degrees.  There was no additional limitation of motion after repetitive use testing, no ankylosis; and no associated bowel or bladder impairment; but there was functional loss due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  The examiner averred that "as a result of his worsening degenerative disc disease of the lumbar spine [the Veteran] would be unable to perform any work that required lifting, bending, walking or standing for any length of time."  The examiner further averred that the Veteran would be able to sit at a desk for short periods of time, 30 to 45 minutes, to answer phones and do light paperwork, but would not be able to do any heavy sorting which would require lifting, reaching, and bending; even from a seated position.

Analysis

As for a schedular rating higher than 10 percent prior to December 23, 2010, although the Veteran was able to actively flexion to at least 70 degrees, pain began at 45 degrees; and in consideration of this painful motion the Board finds that the Veteran's lumbar flexion more nearly approximates a disability picture characterized by less than 60 degrees but greater than 30 degrees of forward flexion prior to December 23, 2010.  See 38 C.F.R. § 4.7; DeLuca, 8 Vet. App. at 202.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The criteria for a rating of 20 percent are therefore met throughout the appeal period prior to December 23, 2010.  

The evidence does not, however, support a rating higher than 20 percent prior to December 23, 2010.  The evidence shows that the Veteran had pain-free flexion to at least 45 degrees prior to December 23, 2010, and the lumbar spine was not ankylosed.  Moreover, although favored by the Veteran as a treatment modality, bed rest was not prescribed.  The criteria for a schedular rating higher than 20 percent before December 23, 2010, are therefore not met and the benefit-of-the-doubt doctrine does not further apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5237.  

As for a rating higher than 40 percent since December 23, 2010, while motion is limited the spine is not ankylosed.  There is also no record that bed rest has been prescribed.  Although there is functional loss due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing, these factors are contemplated in the assigned diagnostic criteria, so a higher schedular rating pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.  The criteria for a schedular rating higher than 40 percent since December 23, 2010, are therefore not met and the benefit-of-the-doubt doctrine does not apply.  

As for associated neurologic abnormalities, service connection was granted right lower extremity radiculopathy.  That rating is the subject of the remand section below.  The record does not reasonably raise the issue of any other associated neurologic abnormalities for which a separate rating would be granted.



ORDER

A schedular disability rating of 20 percent, but no higher, throughout the appeal period prior to December 23, 2010, for low back strain with degenerative disc disease, is granted.

A schedular disability rating for low back strain with degenerative disc disease higher than 40 percent since December 23, 2010, is denied.


REMAND

In a rating decision dated in February 2015, the RO granted service connection for right lower extremity radiculopathy with a rating of 10 percent effective December 16, 2011; and later that month the Veteran filed a notice of disagreement regarding the assigned rating.  Accordingly, the Veteran should be issued a statement of the case (SOC) to permit him to perfect an appeal of this issue.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC).  

As for the appeal for TDIU, the Veteran avers that he is unable to sustain substantially gainful employment due to his service-connected low back disability, and he has submitted lay and medical evidence regarding his unemployability.  See, e.g., June 2015 independent expert medical opinion from private orthopedic surgeon.  Most recently, he testified during his March 2016 Board hearing that he had attempted to work after his 2012 retirement from the U. S. Postal Service and had indeed landed two jobs, but was unable to sustain either of those jobs for a month because of his back.  See, e.g., Transcript, p. 39.  At this time the Veteran does not meet VA schedular criteria for a grant of TDIU; however, this could change depending on the outcome of the Veteran's inextricably intertwined claim for a higher rating for his service-connected right lower extremity radiculopathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of TDIU is therefore deferred pending resolution of the Veteran's claim for a higher rating for his service-connected right lower extremity radiculopathy.  

The Veteran's representative expressly raised the issue of an extraschedular rating.  Moreover, any potential development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected low back disability and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.  

Accordingly, these issues are REMANDED for the following actions:

1.  Furnish the Veteran a SOC on the issue of an initial disability rating higher than 10 percent for right lower extremity radiculopathy.  The Veteran must be informed that in order to perfect an appeal of the issue, he must timely file a substantive appeal, following the issuance of the SOC.  If the appeal is perfected, and after any further action deemed warranted, certify the matter to the Board.

2.  After completion of step 1, readjudicate the pending appeal for an extraschedular rating and for TDIU.  If the benefits are not granted in full, send the Veteran and his attorney a supplemental statement of the case and allow an appropriate amount of time for a response.  Then, return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


